DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 15th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,879,257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on August 15th, 2022 has been acknowledged.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 8, and 18 are in independent form.  Applicant’s filing of the terminal disclaimer on August 15th, 2022 has obviated the non-statutory double patenting rejection indicated in the previous office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
 
On Page 1, in the first paragraph [0001] immediately following the title, under REFERENCE TO RELATED APPLICATIONS, line 2, after “September 27, 2018" please insert --(now U.S. Patent number 10,879,257, issued on December 29, 2020)--.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
	After further search and consideration of Applicant’s response filed on August 15th, 2022 (see Applicant’s remarks on page 7, line 5 to page 8, line 3), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the tunnel dielectric layer has different thicknesses over the memory region such that the tunnel dielectric layer has a first thickness measured laterally between the first outer sidewall of the memory region and a corresponding outer sidewall of the tunnel dielectric layer, and has a second thickness measured vertically between an upper surface of the memory region and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness”, as recited in independent claim 1, “wherein the channel region has a channel width measured perpendicular to the plane, and the tunnel dielectric layer has different thicknesses at different respective points along the channel width”, as recited in independent claim 8, and “wherein the tunnel dielectric layer has a first thickness and a second thickness measured along the first plane, the first thickness measured normal from an outer sidewall of the substrate directly below the control gate electrode to a responding outer sidewall of the tunnel dielectric layer and the second thickness measured normal from an upper surface of the substrate directly below the control gate electrode and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness”, as recited in independent claim 18.
Claims 2-7, 9-17, and 19-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892